ST. PAUL, J.
Appellee moves to dismiss these appeals on the ground that the bonds furnished are defective in form in many and minute particulars; but an inspection shows that they are drawn up on the regular printed forms to be found in the clerk’s office of the Civil District Court which have stood the test of well nigh a century. There is no merit in any of the contentions.
Two only need be noticed specially, to-wit: that the bonds do not sufficiently identify the judgment appealed *434from; that they do not mention me character of the appeals taken.
May 29, 1911.
Examining the transcript we mid that there was but one judgment rendered in the case; hence the only judgment from which an appeal could be taken, id certum est quod certum fieri potest.
As to the character of appeal taken that is determined by the law itself, depending upon the time at which the appeal is taken and the amount of the bond furnished,
Code of Practice, 575.
There is no merit in the motion to dismiss.
Motion denied,